Order denying a motion to punish plaintiff for contempt and to strike out his pleading for failure to comply with the orders of the official referee reversed on the law and the facts, with ten dollars costs and disbursements, the motion granted, and the complaint as against appellants is dismissed, with costs. The order may provide that the respondent may purge himself of his contempt by appearing, on five days’ notice, before the official referee and producing the documents ordered by the official referee to be produced; and that respondent may apply to Special Term for reinstatement of his pleading upon proof that he has paid to appellants the costs awarded hereon, and that he has complied with the official referee’s order. The evidence discloses wilful refusal to comply with the official referee’s orders, and under section 117 of the Judiciary Law, the Special Term should have granted the application. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.